TUITION — HIGHER EDUCATION — AUTHORITY OF STATE REGENTS OF HIGHER EDUCATION Under Article XIII-A, Section 2 of the Oklahoma Constitution, the Oklahoma State Regents for Higher Education have sole authority to increase tuition for nonresident and resident students within the maximum limits prescribed in 70 O.S. 628.1 [70-628.1] and 70 O.S. 3207 [70-3207] (1971), respectively, without legislative approval. Except for nonresident enrollment fees and tuition which are governed by 70 O.S. 628.1 [70-628.1] (1971), the fees mentioned in 70 O.S. 3207 [70-3207] (1971), can be increased by the Oklahoma State Regents for Higher Education within the maximum limits prescribed in that section without legislative approval. The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1. Under Article XIII-A, Section 2 of the Oklahoma Constitution, can any Board of Regents increase tuition without approval or authority of the Oklahoma Legislature? 2. What fees, if any, can be increased without legislative approval ? Concerning fees for institutions of higher education, the pertinent portion of Article XIII-A, Section 2 of the Oklahoma Constitution provides as follows: "The Regents shall constitute a coordinating board of control for all State institutions described in Section 1 hereof, with the following specific powers: . . . (5) it shall have the power to recommend to the Legislature proposed fees for all of such institutions, and any such fees shall be effective only within the limits prescribed by the legislature." (Emphasis added) Consistent with Article XIII-A, Section2 of the Oklahoma Constitution, the Legislature has enacted 70 O.S. 628.1 [70-628.1] and 70 O.S. 3207 [70-3207] (1971). 70 O.S. 628.1 [70-628.1], enacted by Section 1, Senate Joint Resolution No. 38 in 1971, relates to enrollment fees and tuition for nonresident students, and the pertinent portion of that statute reads as follows: ". . . The Oklahoma State Regents for Higher Education shall have authority to establish enrollment fees and tuition for non-resident students at such rates deemed appropriate and consistent with policies of the State Regents on the subject of student charges, provided that the schedule of required fees and tuition for nonresident students shall be a minimum of Thirty-six Dollars ($36.00) and a maximum of Forty-two Dollars ($42.00) per semester hour at the state universities; a minimum of Twenty-four Dollars ($24.00) and a maximum of Thirty Dollars ($30.00) at the state colleges and other four year institutions; and a minimum of Seventeen Dollars ($17.00) and a maximum of Twenty-three Dollars ($23.00) at the junior colleges. It is the intention of the Legislature that the State Regents review the nonresident student charges and make appropriate adjustments upward from the charges in effect at the time of the effective date of this resolution, provided that, consistent with Article XIII-A of the Constitution of Oklahoma, the maximum charge shall not exceed limits stated herein by the Legislature." Title 70 O.S. 3207 [70-3207] (1971), originally enacted at page 567 of the 1947 Laws, and adopted as part of the 1965 School Code, by Section 207, Ch. 396 O.S.L. 1965, generally deals with enrollment fees and other fees commonly charged students at institutions of higher education. The pertinent portion of this Section reads as follows: "(a) The State Regents are authorized to prescribe and coordinate matriculation, enrollment, nonresident, course, laboratory, library, infirmary, student activity, and other fees commonly charged students at institutions of higher learning. The State Regents shall establish fees for special and new courses, including technical training, aviation, refresher, and professional courses, but not excluding others. The total of said fees for any one (1) student shall not exceed the maximum amount allowable for the ordinary school year as provided by the United States Congress in Public Law 346, 78th Congress, as amended. . . ." In reading 70 O.S. 628.1 [70-628.1] and 70 O.S. 3207 [70-3207], together with Article XIII-A, Section 2 of the Oklahoma Constitution, it is clear that the Oklahoma State Regents for Higher Education have sole authority to increase tuition within the limits prescribed in those statutes without additional legislative approval.  Concerning your second question, we assume the fees to which you refer are those connected with educational and general functions and do not include charges, fees or rents connected with the operation of auxiliary enterprises financed and separately funded through the issuance of bonds, as these charges, fees and rents would appear to be specifically governed by the particular bond covenants for each individual project. Except for nonresident enrollment fees and tuition, which are governed by 70 O.S. 628.1 [70-628.1] (1971), enacted in 1971, the fees mentioned in 70 O.S. 3207 [70-3207] (1971) can be increased by the Oklahoma State Regents for Higher Education within the limits prescribed in that section without additional legislative approval. Nonresident enrollment fees and tuition can be increased by the Oklahoma State Regents for Higher Education within the maximum limits prescribed in 70 O.S. 628.1 [70-628.1] (1971) without additional legislative approval.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Under Article XIII-A, Section 2, of the Oklahoma Constitution, the Oklahoma State Regents for Higher Education have sole authority to increase tuition for nonresident and resident students within the maximum limits prescribed in 70 O.S. 628.1 [70-628.1] and 70 O.S. 3207 [70-3207] (1971), respectively, without legislative approval. Except for nonresident enrollment fees and tuition which are governed by 70 O.S. 628.1 [70-628.1] (1971), the fees mentioned in 70 O.S. 3207 [70-3207] (1971), can be increased by the Oklahoma State Regents for Higher Education within the maximum limits prescribed in that section without legislative approval.  (GERALD E. WEIS) (ksg)